DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment and remarks submitted 11/24/2020.
Claims 1 and 4-7 have been amended; support for the amendment of claim 4 is found in Fig 3 and 4 and the amendments to claims 1 and 5-7 correct grammatical errors and the previous objections to the claims.
Claims 1-10 are pending and have been examined on the merits.   

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 7 states “the rate” which should be changed to “a rate” as it is the first introduction of “rate”.  
Claim 1, line 9 states “equidistant to the heating element as the battery” should be “equidistant to the heating element and the battery”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2014/0356658 A1).
Regarding claim 1-3, Rogers discloses a battery preservation device (battery heating system,100 in Fig. 1) for electronic devices ([0020]) that includes a battery (104 in Fig. 1) that provides power output for an electronic device (102 in Fig. 1) necessary to general heat and a heating element (106 in Fig. 1) adjacent to the battery (104, Abstract). Rogers discloses the heating element (106) is powered by a separate battery ([0025]) and that the separate battery of the heating element (106) is configured to charge in conjunction with the charging of the battery (104) of the electronic device (102, [0045]). Rogers further discloses that when a user plugs in the electronic device (102) to charge the battery (104), the separate battery may be simultaneously charged during the charge of the electronic device battery (104), thereby noting the existence of an outside power source being attached to the battery preservation device (100, [0045]). While Rogers does not explicitly state “a charger configured to regulate the rate that the battery charges, the charger further configured to prevent the battery from overheating”, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.). Therefore the charger of Rogers speaks on the claim. 
Rogers discloses the battery preservation device (battery heating system, 100) further includes a temperature switch (thermostat, 108 in Fig. 1) or other temperature regulator 
Rogers further discloses a computer device (118 in Fig. 1) that activates and/or deactivates the heating element (106) in response to a particular temperature reading or in response to an input by a user ([0024]). The user’s manual input speaks on a manual switch because it allows a user to switch power between at least one of the heating element and the temperature switch when the user decides to manually activate or deactivate the heating element themselves.
Rogers discloses the battery preservation device (battery heating system, 100) further includes a temperature sensor (116 in Fig. 1) to measure a temperature of the battery (104, [0022], applies to claim 3). Rogers discloses that accurately determining the temperature of the battery and the electronic device may help determine when the heating element should be activated and deactivated ([0022]). Rogers further discloses that extreme low temperatures affect the performance of batteries but too high of temperatures may damage or overheat other electronic components of the electronic device ([0022]). Rogers even further discloses the temperature sensor (116) may be placed or located in a variety of positions to better determine an accurate temperature of the battery (104) of the electronic device ([0022]). 
While Rogers does not explicitly state the temperature sensor is positioned equidistant to the heating element and the battery, it would have been obvious to one of ordinary skill in the 
Regarding claim 4, Rogers discloses a battery preservation device (battery heating system) for electronic devices to facilitate prolonging of battery life of electronic devices that are exposed to extreme temperatures ([0019], [0020]).
Rogers discloses the battery heating system includes a heating element (heat conductive element) placed within a covering ([0027]). The covering is heat resistant and configured to distribute the heat generated by the heating element (heat conductive element) to a battery of an electronic device without any localized extreme heat, which could possible damage the battery of the electronic device ([0027]). 
Rogers further discloses the heating element (heat conductive element) placed within the covering is integrated into a housing for encapsulating various components of the battery preservation device (electronic device case, ([0028]). Rogers discloses the housing (electronic device case) is a separate device from the battery preservation device (battery heating system) and that the electronic device can be a mobile phone with a screen on the front side of the phone ([0028]).Rogers discloses the housing (electronic device case) is configured to attach to the electronic device and protects the electronic device from impacts and other destructive forces ([0028]). Rogers discloses the heating element (heat conductive element) placed within the covering is further placed within the electronic device case in a position that would correspond to a location of a battery of an electronic device in order to emit and transfer heat to the battery of the electronic device ([0028]). 

Since Rogers states the heating element (heat conductive element) placed within the covering is placed in a housing (electronic device case) in a position corresponding to a location of a battery of an electronic device, the side of the covering facing the battery of the electronic device acts as a protective layer disposed between the heating element and the electronic device to prevent localized extreme heat from damaging the battery of the electronic device. Further, since the heating element (heat conductive element) is powered by a separate battery than that of the electronic device, the only other place in the housing (electronic device case) for the separate battery to be placed is on the opposite side of the heating element from that of the side of the covering acting as a protective layer. The side of the covering facing the separate battery acts as a securing plate. This description is shown in the figure on the next page.

    PNG
    media_image1.png
    637
    461
    media_image1.png
    Greyscale

Figure of General Description of Rogers

Regarding claim 5 and 10, Rogers discloses all of the limitations of claim 4 as set forth above. Rogers discloses that when a user plugs in the electronic device (102) to charge the battery (104), the separate battery  of the battery preservation device (battery heating element) may be simultaneously charged during the charge of the electronic device battery (104), thereby noting the existence of an outside power source being attached to the battery 
 [0045] of Rogers states that a user plugs in the device to charge the battery thus inherently includes an orifice within the housing to permit a charging cable to access the charger. 
Rogers discloses the battery preservation device (battery heating system, 100) further includes a temperature switch (thermostat, 108 in Fig. 1) or other temperature regulator capable of sensing a temperature of the battery system and configured to turn on the heating element at a pre-defined low temperature and turn off again at a pre-defined high temperature ([0032]). Rogers discloses the range of temperature values are predetermined temperature values in order to allow a consistent range of acceptable temperatures to be maintained to provide optimum performance of the battery by prolonging battery life in extreme temperatures ([0032]). By maintaining the temperature of the battery preservation device, even while the charger is regulating the rate the battery charges, the battery preservation device is prevented from being overheated.  
Rogers further discloses a computer device (118 in Fig. 1) that activates and/or deactivates the heating element (106) in response to a particular temperature reading or in response to an input by a user ([0024]). The user’s manual input speaks on a manual switch because it allows 
Rogers discloses the battery preservation device (battery heating system, 100) further includes a temperature sensor (116 in Fig. 1) to measure a temperature of the battery (104, [0022], applies to claim 3). Rogers discloses that accurately determining the temperature of the battery and the electronic device may help determine when the heating element should be activated and deactivated ([0022]). Rogers further discloses that extreme low temperatures affect the performance of batteries but too high of temperatures may damage or overheat other electronic components of the electronic device ([0022]). Rogers even further discloses the temperature sensor (116) may be placed or located in a variety of positions to better determine an accurate temperature of the battery (104) of the electronic device ([0022]). 
While Rogers does not explicitly state the temperature sensor is positioned equidistant to the heating element and the battery, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a position of the temperature sensor as equidistant to the heating element as the battery with a reasonable expectation that it would lead to a successful determination of the battery’s temperature (MPEP § 2143.02).  

Regarding claim 8, Rogers discloses all of the limitations of claim 4 as set forth above. Rogers discloses the heating element (heat conductive element) placed within the covering can be chosen from a variety of sizes and shapes to better function for a particular size battery of different electronic devices ([0026]). Rogers further discloses that the heat conductive element placed within the covering is placed at a position in the electronic device case that would correspond to the location of the battery on the phone ([0028]).
.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2014/0356658 A1) in view of LaHam et al (US 2015/0189053 A1).
Regarding claim 6, Rogers discloses all of the limitations of claim 4 as set forth above. Rogers discloses a battery heating system with a heat conductive element placed within a covering that is further placed into an electronic device case. Rogers further discloses a computer device that is separate from the heating element and the electronic device, that can execute an application that determines the temperature values of the battery heating system, and activate and/or deactivate the heating element in response to a particular temperature reading or in response to an input by a user ([0024], speaking on a programmable logic controller). Rogers further discloses the activation and/or deactivation of the heating element can be done in response to a signal from the electronic device communicated wirelessly or by another manner to the computer device ([0055]). However, Rogers fails to further disclose a printed circuit board (PCB) to support the functioning of the battery preservation device along with the computer device.
Analogous art is a term used to connect multiple prior arts that are in the same field of endeavor. Rogers and LaHam are analogous art due to their disclosed contents being directed 
LaHam teaches a mobile phone case (100 in Fig. 1 and 2) including a heating element (110 in Fig. 1, [0015]). LaHam further teaches that in order to operate the heating element (110), a slide switch (120 in Fig. 1) is moved back and forth in directions indicated by an arrow (121 in Fig. 1) and when the slide switch (120) is in an open position, a slide-contact in the slide switch (120) physically interacts with a printed circuit board (circuit board 260 in Fig. 2) within the mobile phone case (100, [0017]). LaHam further teaches the mobile phone case (100) may utilize a circuit containing a timer-activated switch (135 in Fig. 6, speaking on a programmable logic controller) integrated with the circuit board (circuit board 260) that prohibits the heating element (110) from being activated for a length of time longer than a specified/pre-programmed amount of time ([0018]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the printed circuit board with the circuit containing a timer-activated switch of LaHam within the battery preservation device (battery heating system) of Rogers to provide a circuit board along with a computer device within the electronic device case of the battery preservation device (battery heating system) with the expectation that the circuit containing a timer activated switch will act as an additional safety mechanism that can be used to make the device safer for the user.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2014/0356658 A1) in view of MacFarlane et al (US 2002/0144677 A1).
Regarding claim 7, Rogers discloses all of the limitations of claim 4 as set forth above. Rogers discloses a battery preservation device (battery heating system) including a heating 
However, Rogers fails to disclose that the side of the covering that faces the separate battery includes a recessed area for accepting the heat conductive element and prevents the lateral movement of the heat conductive element inside the battery heating system.
MacFarlane teaches an apparatus for warming a battery (100 in Fig. 1) for a personal electronic device (102 in Fig. 1) including a heating element (110 in Fig. 1, Abstract). MacFarlane further teaches the heating element is disposed within a second portion (122 in Fig. 1) of an envelope (120 in Fig. 1, [0009]). MacFarlane teaches the heating element is a chemically activated device that generate heat as a result of an exothermic reaction, such as a hand warmer available at most outdoor sports outfitting stores, initiated by pressing a button or another physical manipulation ([0009]).
In Fig. 1 of MacFarlane, the heating element is shown as a shape with two recessed portions. With the knowledge that the heat generating portion of the heating element is chemically activated, and that it can be drawn to a hand warmer, one of ordinary skill in the art would be able to recognize that the chemicals that generate the heat are being held in a “pouch” or “covering” in order to prevent the chemicals from moving from outside a desired area within the envelope.

    PNG
    media_image2.png
    440
    195
    media_image2.png
    Greyscale

Figure 1 of MacFarlane

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the recessed areas of the “pouch” or “covering” of MacFarlane within the battery heating system of Rogers in order to provide the side of the covering that faces the separate battery with a recessed area for accepting the heat conductive element. This modification would be made with the expectation that the heat conductive element would be placed within the recessed area in order to prevent the heat conductive element from moving outside a desired area within the electronic device case The recessed area of MacFarlane utilized as the side of the covering that faces the separate battery can prevent lateral movement of the heat conductive element within the electronic device case.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2014/0356658 A1) in view of Stanimirovic et al (US 2017/0302324 A1).
Regarding claim 9, Rogers discloses all of the limitations of claim 4 as set forth above. Rogers discloses an electronic device case is configured to attach to the electronic device and protects the phone from impacts and other destructive forces, however Rogers fails to disclose that the electronic device case is selectively securable to the electronic device via a snap fit or frictional engagement
Analogous art is a term used to connect multiple prior arts that are in the same field of endeavor. Rogers and Stanimirovic are analogous art due to their disclosed contents being directed to the containment of multiple electrical and structural components in a portable electronic device case.
Stanimirovic teaches a mobile phone case (110 in Fig. 1B and shown in the figure given on the next page) comprising a protective case element (115 in Fig. 1B), an electronic cigarette element including a heating element, and a rechargeable battery (Abstract, [0040]). Stanimirovic teaches the mobile phone case (110) has a wall element (125) with a top end (127 in Fig. 1B) which has a catching feature (130 in Fig. 1B) thereon ([0035]). Stanimirovic further teaches the catching feature (130) forms a ridge that extends substantially perpendicularly inboard from the inner surface (129 in Fig. 1B) of the top end of the wall element (125, [0035]). Stanimirovic teaches the resilient properties of the catching feature (130) allow a mobile phone to be inserted into the protective case element (115) and be retained by the catching feature (130) once in the protective case element (115, [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized protective case element of Stanimirovic within the 

    PNG
    media_image3.png
    436
    296
    media_image3.png
    Greyscale

Figure 1B of Stanimirovic

Response to Arguments
Applicant’s arguments, see Page 1 Line 21 through Page 3 Line 8, filed 11/24/2020, with respect to the rejection(s) of claim(s) 1-3 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rogers (US 2014/0356658 A1). 
          The applicant argued the original rejection in view of Rogers stating the temperature sensor (116) may be placed or located in a variety of positions to better determine an accurate 
          Therefore, a new argument using Rogers under 35 U.S.C. 103 obviousness has been submitted because even though Rogers does not explicitly state the temperature sensor is positioned equidistant to the heating element and the battery, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a position of the temperature sensor as equidistant to the heating element as the battery with a reasonable expectation that it would lead to a successful determination of the battery’s temperature (MPEP § 2143.02).  

Applicant’s remarks to claim 4 are noted, as the claim has been amended a new rejection has been provided above.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.G.B./      Examiner, Art Unit 1729                                                                                                                                                                                                  


/Maria Laios/     Primary Examiner, Art Unit 1727